Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 07/01/2022 in which claims 01-21 are pending ready for examination.

Allowable Subject Matter
Claims 01-21 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method of measuring a subcutaneous fat layer in a mammal, the method comprising illuminating a first spot on the skin of the mammal with a Raman pump beam, the Raman pump beam exciting a Raman emission from the subcutaneous fat layer, detecting the Raman emission at a second spot on the skin of the mammal that is spatially offset from the first spot on the skin of the mammal, and estimating a thickness of the subcutaneous fat layer based on the Raman emission and a distance between the first spot and the second spot.
As for claim 9, none of the prior arts alone or in combination discloses a system for measuring a subcutaneous fat layer in a mammal, the system comprising:
a laser to emit a Raman pump beam;
excitation optical fibers, in optical communication with the laser and having distal ends arranged in a first array, to guide the Raman pump beam to a first spot on the skin of the mammal, the Raman pump beam exciting a Raman emission from the subcutaneous fat layer;
collection optical fibers, having distal ends arranged in a second array, to detect the Raman emission at a second spot on the skin of the mammal;
a detector, in optical communication with the collection optical fibers, to measure a variation in amplitude of a spectral component of the Raman emission associated with the subcutaneous fat layer; and
a processor, operably coupled to the detector, to estimate a thickness of the subcutaneous fat layer based on the variation in amplitude of the spectral component and a distance between the first spot and the second spot.
As for claim 20, none of the prior arts alone or in combination discloses A method of measuring a subcutaneous fat layer in a mammal, the method comprising illuminating a first spot on the skin of the mammal with a Raman pump beam, the Raman pump beam exciting a Raman emission from the subcutaneous fat layer;
measuring a variation in amplitude of a spectral component of the Raman emission associated with the subcutaneous fat layer as a function of distance from the first spot; and

estimating a thickness of the subcutaneous fat layer based on the variation in amplitude of the spectral component.
The closest prior art, Wan (CN 109497964A) discloses a laser-based photoacoustic spectrum of the human blood vessel detection system, the system is mainly composed of a main controller, a scanning head, a three-dimensional electric platform and assistant components. Wan does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1, 9, and 20; such as, 
A method comprising detecting the Raman emission at a second spot on the skin of the mammal that is spatially offset from the first spot on the skin of the mammal and estimating a thickness of the subcutaneous fat layer based on the Raman emission and a distance between the first spot and the second spot.
A system comprising a detector, in optical communication with the collection optical fibers, to measure a variation in amplitude of a spectral component of the Raman emission associated with the subcutaneous fat layer; and
a processor, operably coupled to the detector, to estimate a thickness of the subcutaneous fat layer based on the variation in amplitude of the spectral component and a distance between the first spot and the second spot.
A method comprising measuring a variation in amplitude of a spectral component of the Raman emission associated with the subcutaneous fat layer as a function of distance from the first spot; and
estimating a thickness of the subcutaneous fat layer based on the variation in amplitude of the spectral component.
Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-8, 10-19, and 21 are allowed due to their dependency of claim 1, 9, and 20 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s argument, see amendments, filed 07/01/2022, with respect to claims 01-21 they have been fully considered and are persuasive.  The 35 USC § 112(b)/103 rejection of claims 01-21 have been withdrawn. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sato (US 10,542,920 B2) recites no suggestion that their scattering could be combined with a Raman pump excitation prior art device to render obvious the claimed Raman pump beam causing excitation detected at an offset area
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877